Citation Nr: 1547093	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-09 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including secondary to service-connected left knee disability.

2.  Entitlement to service connection for a low back disability, including secondary to service-connected left knee disability.

3.  Entitlement to a compensable evaluation for hyperhidrosis of the feet.

4.  Entitlement to a compensable evaluation for left ankle strain.

5.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to July 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2015, the Veteran filed a claim seeking entitlement to a total disability rating based upon individual unemployability (TDIU benefits). A request for TDIU benefits is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly, entitlement to TDIU benefits is listed as an issue on appeal.


REMAND

In April 2013, the Veteran filed his substantive appeal, VA Form 9, which included a request for a video conference hearing before the Board.  In April 2015, the Veteran and his representative were notified by the RO that the requested hearing was to be held on July 8, 2015.  In May 2015, the Veteran's representative filed a request to have the hearing rescheduled based upon scheduling conflicts.  

A report of contact, dated July 1, 2015, noted that the Veteran and his representative would not be able to attend the hearing scheduled for July 8, 2015.  There is no indication, however, that they wished to withdraw the request for a hearing.  


Based on the timely-filed request to having the hearing rescheduled, the case is remanded for the following action:  

Schedule the Veteran for hearing before the Board to be held at the RO (Travel Board hearing), according to the date of his original request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he 
may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




